United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-2200
                                   ___________

Jorge L. Martinez,                        *
                                          *
             Appellant,                   *
                                          *
      v.                                  *
                                          *
C. A. Turner, Warden, Medical Center      *   Appeal from the United States
for Federal Prisoners; D. Counts, Unit    *   District Court for the
Manager, Medical Center for Federal       *   Western District of Missouri.
Prisoners; Jack Smith, Case Manager,      *
Federal Medical Center for Federal        *       [UNPUBLISHED]
Prisoners; L. J. Daugherty, Counselor,    *
Medical Center for Federal Prisoners;     *
W. Hensley, Lieutenant, Medical           *
Center for Federal Prisoners; A. Clark,   *
Lieutenant, Medical Center for Federal    *
Prisoners; G. Martinia, Lieutenant,       *
Medical Center for Federal Prisoners;     *
Shaw, Correctional Officer, Medical       *
Center for Federal Prisoners; Crom,       *
Correctional Officer, Medical Center      *
for Federal Prisoners; E. J. Blades,      *
Correctional Officer, Medical Center      *
for Federal Prisoners; William Francis,   *
Dr., Medical Center for Federal           *
Prisoners; George Cordivin, Dr.,          *
Medical Center for Federal Prisoners;     *
E. Wetzel, Dr., Medical Center for        *
Federal Prisoners; J. W. Clawson, Dr.,    *
Medical Center for Federal Prisoners;     *
G. Rose, Nurse, Medical Center for        *
Federal Prisoners; Coursen, Nurse,         *
Medical Center for Federal Prisoners;      *
G. Diullo, Physical Therapist, Medical     *
Center for Federal Prisoners,              *
                                           *
              Appellees.                   *
                                      ___________

                            Submitted: July 26, 2000
                                Filed: September 14, 2000
                                    ___________

Before BEAM, BRIGHT, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

      Jorge L. Martinez appeals the district court’s1 judgment entered upon a jury
verdict in favor of defendants on Martinez’s claim that he was unconstitutionally
punished for refusing to work when he was a pretrial detainee at the United States
Medical Center for Federal Prisoners in Springfield, Missouri. We affirm.

       The evidence at trial showed Martinez was placed in detention for two days in
December 1988 for refusing an order to perform work he was not required to do as a
pretrial detainee, and he was later placed in detention for his refusal to perform a
housekeeping task in his living area. None of the three defendants against whom
Martinez was proceeding, however, was personally involved in his placement in
detention. Therefore, notwithstanding Martinez’s position on appeal that the district
court erred in failing to instruct the jury that requiring a pretrial detainee to work or be
placed in detention is punishment, see Martinez v. Turner, 121 F.3d 712 (8th Cir. Aug.


       1
        The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.
                                            -2-
25, 1997) (unpublished per curiam); Martinez v. Turner, 977 F.2d 421, 423 (8th Cir.
1992), cert. denied, 507 U.S. 1009 (1993), we find no prejudicial error, see Stemmons
v. Missouri Dep’t of Corrections, 82 F.3d 817, 820 (8th Cir. 1996) (new trial based on
instructional error is in order only if error is prejudicial); Noll v. Petrovsky, 828 F.2d
461, 462 (8th Cir. 1987) (per curiam) (no liability based on doctrine of respondeat
superior in Bivens-type action; defendants must be actively involved in alleged
constitutional violation), cert. denied, 484 U.S. 1014 (1988).

      The judgment is affirmed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -3-